Per Curiam.
The majority of the court are of the opinion that ■ the headnotes require no elaboration. In view, however, of the lengthy dissenting opinion of Judge Stephens, it was thought advisable to set forth briefly the views of the majority of the court. The agreed statement of facts specifically shows that the condemnation proceedings were begun within ten days from the date of the seizure of the automobile; and that-statement of facts and the answer of the sheriff (which the plaintiff admitted was true) clearly show that in all other respects the proceedings- were in substantial compliance with the provisions of the statute; and no question as to the irregularity or illegality of the proceedings, including the order of the judge for the sale of the automobile, or as to the jurisdiction of the trial court, was raised in that court or in this court; nor was any attack made upon the statute by the plaintiff in error in either court. The brief of his counsel in this court states that "the only question in the case was whether or not trover *488would lie against the sheriff when brought by the real owner of the ear.” With all due respect to our learned brother, we do not think the questions referred to above, as to the legality of the condemnation proceeding, or as to jurisdiction, are in the case. It is only when it clearly appears from the record that a judgment has been rendered by a court having no jurisdiction of the subject-matter that this court will of its own motion reverse the judgment. Smith v. Ferrario, 105 Ga. 51.(31 S. E. 38). No such lack of jurisdiction appears from the record in this case.
In our opinion the alleged owner of the automobile could not maintain an action in trover to recover it. As was said by Mr.’ Presiding Justice Beck in the Bernstein case, supra: “The act of the legislature to which we have last referred provides a plain statutory remedy to promptly try the question of title where vehicles are seized under circumstances attending the seizure of the one in question. Chipstead v. Porter, 63 Ga. 220.” And that remedy is not an action in trover. A complete answer to the inferential attack upon the act itself, made in the dissenting opinion, is found in the recent able and exhaustive opinion of Justice George, speaking for the Supreme Court, in Mach v. Westbrook, 148 Ga. 690 (98 S. E. 339). If, however, we are wrong in holding that under the facts of the case an action of trover will not lie, then, under the answer of the sheriff (which was admitted to be true) and the agreed statement of facts, the verdict for the defendant was clearly the only legal one possible.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur. Stephens, J., dissents.